J.M. Johnson, J.
¶36 (dissenting) — In this case, the majority goes too far, failing to distinguish between the extent of protections under article I, section 7 of the Washington Constitution for a search of one’s own cell phone and a search of a cell phone owned by a third party. I acknowledge that article I, section 7 protections are robust, extending further than the Fourth Amendment in many contexts. Nevertheless, these rights are personal and therefore may not be vicariously asserted. State v. Goucher, 124 Wn.2d 778,787, 881 P.2d 210 (1994) (citing State v. Foulkes, 63 Wn. App. 643, 647, 821 P.2d 77 (1991)). While the constitutionality of a warrantless search of one’s own cell phone is certainly in need of clarification, it is a question for another day.
¶37 We are asked to consider only the narrow question of whether a person has a constitutionally protected privacy right in a text message received on a third party’s cell phone. Because Hinton did not retain a privacy interest in text messages he sent that were delivered to a third party’s cell phone, he does not have the requisite standing to challenge the government action in this case. I, therefore, dissent.
*883Facts and Procedural History
¶38 A thorough recitation of the facts and procedural history is necessary to illustrate precisely what is — and is not — before this court. When Detective Kevin Sawyer arrived for his shift on November 3, 2009, he came into possession of Daniel Lee’s iPhone.5 Lee had been arrested on drug charges, and the phone had been ringing frequently. Verbatim Report of Proceedings (VRP) (Apr. 29, 2010) at 4-5. The record does not indicate the circumstances under which the cell phone was seized. At the suppression hearing, Detective Sawyer testified about the functionality of an iPhone. Specifically, he noted that if an iPhone is turned on, a shortened version of any text message received appears directly on the screen. A person does not need to manipulate the phone or push any buttons to read such a text message. Id. at 6-7.
¶39 The cell phone was sitting on the passenger seat of Detective Sawyer’s vehicle when he heard a tone indicating that a new message had been received. Id. at 22. He did not have to push any buttons or access the cell phone to read the message. The text message simply appeared on the iPhone screen. Id. at 13. Detective Sawyer picked up the cell phone to examine it and saw a text message from someone listed as “Z-Shawn Hinton.” Id. at 22. This message read, “ ‘Hey, what’s up dog? Can you call me? I need to talk to you.’ ” Id. Detective Sawyer responded, “ ‘Can’t now. What’s up?’ ” Id. The iPhone then indicated a response from “Z-Shawn Hinton,” which read, “ T need to talk to you about business. Please call when you get a chance.’ ” Id. at 23-24. Detective Sawyer then wrote back, “ ‘I’m about to drop off my last.’ ” Id. at 24. Hinton responded, “ ‘Please save me a *884ball. Please? I need it. I’m sick.’ ”6 Id. at 25. They set up a purported transaction for the purchase of heroin. When the two met, Hinton was placed under arrest. Id. at 15. Detective Sawyer called the phone number listed in Lee’s iPhone as “Z-Shawn Hinton” and a cell phone on Hinton’s person rang in response. Id. at 23-26.
¶40 By information, the Cowlitz County prosecutor charged Hinton with one count of attempted possession of heroin. Clerk’s Papers (CP) at 1. Hinton then filed a motion to suppress. The court concluded that Hinton did not have automatic or general standing to contest the search of Lee’s iPhone. VBP (Apr. 29, 2010) at 61. The court further held that he did not have a privacy interest in the text messages sent to Lee. Id. at 63. The motion to suppress was accordingly denied. Id.
¶41 Following entry of findings of fact and conclusions of law, Hinton stipulated to facts sufficient to convict and was found guilty. CP at 34-36. He was then sentenced within the standard range and filed a timely notice of appeal. CP at 38-49, 50. Division Two of the Court of Appeals held that neither article I, section 7 of the Washington State Constitution nor the Fourth Amendment to the United States Constitution protects Hinton’s text messages on the recipient’s cell phone. The court accordingly affirmed the superior court’s ruling denying Hinton’s motion to suppress. State v. Hinton, 169 Wn. App. 28, 45, 280 P.3d 476 (2012). Hinton then filed a petition for review, which was granted. State v. Hinton, 175 Wn.2d 1022, 291 P.3d 253 (2012).
Analysis
¶42 This is not the first time that this court has failed to acknowledge that article I, section 7 rights are nontransferable. In State v. Ibarra-Cisneros, 172 Wn.2d 880, 885-86, *885263 P.3d 591 (2011), this court reversed the petitioner’s conviction for possession of cocaine based on the unlawful search of his brother’s home. The petitioner called his brother’s cell phone after his brother had been arrested, and the cell phone was answered by a drug enforcement administration agent who was working with the police. The agent told Ibarra-Cisneros that his brother was in the bathroom. The two had a heated verbal exchange and agreed to meet in person. After Ibarra-Cisneros got out of his vehicle and stood beside it, officers found a freshly dropped bindle of cocaine on the ground where he had been standing. Id. at 882. This court chose to avoid the standing issue, instead holding that the Court of Appeals erred by relying on the attenuation doctrine. Id. at 885. The court’s decision to avoid the standing issue granted Ibarra-Cisneros the benefit of constitutional protection that should have been reserved for his brother — the owner of the cell phone. See id. at 896 (Madsen, C.J., dissenting).
¶43 Chief Justice Madsen’s dissent in Ibarra-Cisneros is on point:
Under a fundamental constitutional analysis, there must be a protectable privacy interest at stake before there can possibly be any constitutional violation or any need to address taint or suppression of evidence. When, as in this case, a record unequivocally shows that no such interest exists, a court should not conclude that evidence must be suppressed as the only fair thing to do. There is nothing unfair about declining to suppress evidence when no privacy interest has been at stake and consequently none has been violated.
Id. at 888-89.
¶44 Chief Justice Madsen ultimately concluded that “Ibarra-Cisneros had no protected privacy interest in his brother’s cell phone or in any information stored on it.” Id. at 890 (Madsen, C.J., dissenting). I agree with the Chief Justice’s analysis in that case and find it applicable to the case at hand. Here, as in Ibarra-Cisneros, it is improper for the court to gloss over the standing doctrine, effectively *886extending privacy protection to those other than the owner of the cell phone, far beyond article I, section 7’s intended scope.
¶45 In this case, Hinton does not have standing to contest the search of Lee’s cell phone that ultimately led to his arrest. Fourth Amendment and article I, section 7 rights are personal and therefore may not be vicariously asserted. Goucher, 124 Wn.2d at 787 (citing Foulkes, 63 Wn. App. at 647).
¶46 We recognize two different types of standing in the search and seizure context. Under general standing rules:
A defendant may challenge a search or seizure only if he or she has a personal Fourth Amendment privacy interest in the area searched or the property seized. The defendant must personally claim a justifiable, reasonable, or legitimate expectation of privacy that has been invaded by governmental action.
Id. (citations omitted).
f47 A defendant has automatic standing to contest a search or seizure of contraband under article I, section 7 if (1) the charged offense involves possession of contraband as an essential element of the offense and (2) the defendant was in possession of the contraband at the time of the contested search or seizure. Id. at 787-88 (citing State v. Zakel, 119 Wn.2d 563, 568, 834 P.2d 1046 (1992)); see also State v. Simpson, 95 Wn.2d 170, 175-79, 622 P2d 1199 (1980) (lead opinion) (affirming automatic standing under article I, section 7 of the Washington Constitution, notwithstanding the United States Supreme Court’s decision to abolish the automatic standing rule under the Fourth Amendment in United States v. Salvucci, 448 U.S. 83, 85, 100 S. Ct. 2547, 65 L. Ed. 2d 619 (1980)); accord State v. Williams, 142 Wn.2d 17, 22-23, 11 P.3d 714 (2000). The automatic standing doctrine is inapplicable here because the search at issue does not involve Hinton’s possession of contraband.
*887¶48 I agree with the majority’s characterization that the standing analysis and substantive article I, section 7 analyses are somewhat duplicative:
Generally, article I, section 7 rights may be enforced by exclusion of evidence only at the instance of one whose own privacy rights were infringed by government action. Our analysis therefore begins with the question of whether the State disturbed Hinton’s private affairs. In this case, that standing analysis basically duplicates the substantive article I, section 7 analysis____Simply put, Hinton had standing to challenge the search of Lee’s phone if the search disturbed a privacy interest he had in his text messages to Lee.
Majority at 869 n.2 (citations omitted).
¶49 I would hold that because the alleged search of Lee’s cell phone did not disturb a privacy interest Hinton had in the text messages he sent to Lee, he does not have standing to challenge the government action. I would accordingly affirm the Court of Appeals.
A. Automatic Standing
¶50 Hinton does not have automatic standing because he was not in possession of contraband at the time that the search took place. Furthermore, Lee’s cell phone was not the contraband for which he was ultimately convicted. Thus, we must consider whether he has a “justifiable, reasonable, or legitimate expectation of privacy” in the area searched or the property seized. Goucher, 124 Wn.2d at 787.
B. General Standing
¶51 In deciding whether a particular conversation is private, we consider the subjective intentions of the parties to the conversation, as well as their reasonable expectations. State v. Clark, 129 Wn.2d 211, 225, 916 P.2d 384 (1996). “A communication is not private where anyone may turn out to be the recipient of the information or the recipient may disclose the information.” Id. at 227 (citing State v. Wojtyna, 70 Wn. App. 689, 695-96, 855 P.2d 315 *888(1993)). “ ‘[T]he Court consistently has held that a person has no legitimate expectation of privacy in information he voluntarily turns over to third parties.’ ” Wojtyna, 70 Wn. App. at 694 (internal quotation marks omitted) (quoting United States v. Meriwether, 917 F.2d 955, 959 (6th Cir. 1990)).
¶52 Although the scope of article I, section 7 protections for text messages is an issue of first impression, this court has considered several cases that are similar and should guide our analysis in this case. In Goucher, detectives searched a third party’s residence pursuant to a search warrant. During the search, the telephone rang and was answered by a task force detective. An adult male asked for Luis, and the detective told him that Luis had gone for a run and that he was handling business until Luis returned. 124 Wn.2d at 780-81. The caller identified himself and asked if he could come over to buy “ ‘an eighth,’ ” which the detective understood to mean an eighth of an ounce of cocaine. Id. at 781. The two set up a purported drug transaction, and the defendant was arrested when he showed up. Id. The defendant was charged with one count of possessing cocaine. He filed a motion to suppress the evidence obtained as a result of the detective answering the telephone, which was denied. Id. His appeal was certified to this court, and we considered whether the defendant’s rights were violated under article I, section 7 when the detective answered the third party’s telephone and engaged him in conversation. Id. at 783.
¶53 We held that the defendant did not have the requisite standing to challenge the scope of the third-party search. Id. at 789. We noted that “ ‘what is voluntarily exposed to the general public’ is not considered part of a person’s private affairs.” Id. at 784 (quoting State v. Young, 123 Wn.2d 173, 182, 867 P.2d 593 (1994)).
¶54 As in Goucher, Hinton does not have standing to contest the search of Lee’s cell phone. To assert general standing, he must “personally claim a justifiable, reasonable, or legitimate expectation of privacy that has been *889invaded by governmental action.” Id. at 787. Hinton did not have a reasonable expectation of privacy in Lee’s cell phone. He had neither possession nor control of the cell phone, and he did not have the right to exclude others from using it. Furthermore, once the text message was delivered to the cell phone, Hinton had no control over who viewed it. Given its functionality, a stranger could view the message simply by glancing at the cell phone. Alternatively, the cell phone could have been in the possession of someone other than Lee, or Lee could have simply shared the contents of the message with others. Hinton assumed the risk that once sent, the message would no longer be kept private.
¶55 Wojtyna, 70 Wn. App. 689, a Court of Appeals, Division One case, is also persuasive in this context. It has been favorably cited by this court in several cases. See State v. Luther, 157 Wn.2d 63, 80, 134 P.3d 205 (2006); State v. Townsend, 147 Wn.2d 666, 682-83, 57 P.3d 255 (2002); Goucher, 124 Wn.2d at 786. In Wojtyna, 70 Wn. App. at 691, police seized a pager pursuant to the arrest of a cocaine dealer. Incoming calls were monitored over the next six days. A detective called a number that was sent to the pager and arranged a purported drug deal with Wojtyna. Wojtyna was then arrested and charged with attempted possession of a controlled substance. Id. He challenged the denial of his motion to suppress. Evaluating the case on Fourth Amendment grounds, the Court of Appeals held that monitoring the defendant’s incoming number on a pager was not an illegal search. Id. at 694-95.
¶56 The court in Wojtyna noted that transmissions to pagers are less private than phone conversations. The same logic can be applied to text messages. The court reasoned:
“When one transmits a message to a pager, he runs the risk that the message will be received by whomever is in possession of the pager. Unlike the phone conversation where a caller can hear a voice and decide whether to converse, one who sends a message to a pager has no external indicia that the message actually is received by the intended recipient. Accordingly, *890when a person sends a message to a pager, he runs the risk that either the owner or someone in possession of the pager will disclose the contents of his message. Since the actual confidentiality of a message to a pager is quite uncertain, we decline to protect appellant’s misplaced trust that the message actually would reach the intended recipient.”
Id. at 694 (quoting Meriwether, 917 F.2d at 959).
¶57 In choosing to communicate via text message, Hinton assumed the risk that another party with control over the cell phone would respond to the text message. This is an assumption of risk commensurate with choosing to communicate with a stranger by phone and assuming that the stranger is in fact who he says he is.
¶58 Notably, the mere fact that the communication at issue arose from a police ruse does not suggest that Hinton’s rights were violated. In State v. Athan, 160 Wn.2d 354, 363, 158 P.3d 27 (2007), police used a ruse to cause Athan to send an envelope by mail to what Athan believed was a law firm but was actually the police. His DNA (deoxyribonucleic acid) was found on the envelope flap. We held that Athan lost any privacy interest he may have had in his saliva when he voluntarily placed the letter in the mail. Once he sent the letter, what was done with it was out of his control. Id. at 367-68. Furthermore, we noted that “[p]ublic policy allows for a limited amount of deceitful police conduct in order to detect and eliminate criminal activity.” Id. at 377.
¶59 Like Athan, Hinton lost his privacy protection when he voluntarily sent a text message to a third party’s cell phone. The fact that a police ruse encouraged him to send the messages does not change the result.
Conclusion
¶60 True, technological advances, particularly those that have become pervasive in everyday life, pose challenges in the article I, section 7 arena. Cases such as this one provide *891the temptation to overhaul our present jurisprudence for a wide variety of contexts not presently before us. Nevertheless, I am convinced that we should handle these technological search cases incrementally, as often as possible analogizing to existing article I, section 7 precedent. This approach has been advocated by Judge Posner of the Seventh Circuit, noting in dicta that courts may not need to adopt wholly distinct tests for electronic property:
It’s not even clear that we need a rule of law specific to cell phones or other computers. If police are entitled to open a pocket diary to copy the owner’s address, they should be entitled to turn on a cell phone to learn its number. If allowed to leaf through a pocket address book, . . . they should be entitled to read the address book in a cell phone.
United States v. Flores-Lopez, 670 F.3d 803, 807 (7th Cir. 2012). I agree wholeheartedly with this approach.
¶61 It is unwise to make sweeping changes to existing law based on hypothetical facts not currently before this court. This is the precise wisdom that underlies our standing doctrine.
¶62 Here, the majority errs by acting as though a search of a text message viewed on a third party’s cell phone is identical to a search of one’s own cell phone. The majority’s approach is inconsistent with this court’s article I, section 7 jurisprudence and ignores precedent established in cases such as Goucher.
¶63 When Detective Sawyer viewed Hinton’s text message on Lee’s cell phone and responded to it, it was not a disturbance of Hinton’s private affairs. See State v. Valdez, 167 Wn.2d 761, 772, 224 P.3d 751 (2009). Hinton simply does not have standing to contest the government action because he does not have a “justifiable, reasonable, or legitimate expectation of privacy” in information viewable *892on a third party’s cell phone. Goucher, 124 Wn.2d at 787. For this reason, I dissent.
Madsen, C.J., and Owens and Wiggins, JJ., concur with J.M. Johnson, J.

 Daniel Lee is not a party to this action.


 A “ball” is a drug weight. It is about 3.54 grams. VRP (Apr. 29, 2010) at 10. “Sick” is a drug term for when a user is coming off a high and looking to obtain more drugs. Id. at 8.